internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-144079-02 date date legend corporation shareholder state date dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling on behalf of corporation under sec_1362 of the internal_revenue_code facts corporation was incorporated in state on date corporation has one shareholder shareholder it is represented that corporation has intended to be taxed as an s_corporation since date however corporation discovered that form_2553 election by a small_business_corporation was not filed timely with the internal_revenue_service corporation requests a ruling that its sec_1362 election will be treated as timely made for its taxable_year that begins on date applicable law sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides when an s election will be effective generally if an election to be treated as an s_corporation is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation beginning in the year in which the election is made if the election is made plr-144079-02 after the first two and one-half months of a corporation’s taxable_year then the corporation will not be treated as having made an effective election to be treated as an s_corporation for federal tax purposes until the following taxable_year sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such election as timely made for such taxable_year and sec_1362 shall not apply conclusion based on the facts submitted and representations made we conclude that corporation has established reasonable_cause for failing to make a timely election pursuant to sec_1362 accordingly corporation’s late election under sec_1362 is to be treated under sec_1362 as filed timely for its tax_year beginning date however this ruling is contingent on corporation filing a completed form_2553 containing an effective date of date for the election with the appropriate service_center within days following the date of this letter a copy of this letter should be attached to the form_2553 filed with the service_center a copy is enclosed for that purpose except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the internal_revenue_code specifically we express or imply no opinion concerning whether corporation is an s_corporation for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to your authorized representative sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
